Citation Nr: 1623674	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-01 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Michael Sullivan, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the New York, New York Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 70 percent rating for PTSD and denied a TDIU rating.  That rating decision also denied claims seeking increased ratings for hearing loss and tinnitus, which the Veteran also appealed in his October 2012 notice of disagreement (NOD), but after a December 2013 statement of the case (SOC) was issued, the Veteran limited his substantive appeal to the matters listed above.  Therefore, the matters of increased ratings for hearing loss and tinnitus are not on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the Veteran has consistently indicated he receives regular, ongoing VA treatment for his psychiatric disabilities.  However, the most recent VA treatment records in the electronic record are dated in December 2013, leaving roughly a year and a half of pertinent medical evidence outstanding.  As such records are particularly relevant to the current severity of his psychiatric disability and constructively of record, they must be secured.

In addition, the Veteran was afforded a VA examination in conjunction with this claim in September 2012.  The examiner at that time indicated that the Veteran had only chronic PTSD, despite the fact that an earlier February 2012 VA examination report indicates additional diagnoses of panic disorder without agoraphobia and depressive disorder not otherwise specified (NOS).  There is no attempt by the examiner to consider the prior examination and the additional diagnoses, or to reconcile the different diagnostic findings; therefore, that examination report is inadequate.  Since the September 2012 VA examination, the Veteran has also submitted an April 2014 privately completed disability benefits questionnaire (DBQ) that also notes three psychiatric diagnoses (PTSD, major depressive disorder, and generalized anxiety disorder with panic attacks).  The February 2012 VA examiner opined that the Veteran's several diagnoses were inextricably intertwined, and there was no way to distinguish the symptoms and impairment attributable to each.  The April 2014 private DBQ indicates that the Veteran's disabilities can be distinguished, but in elaborating only identifies symptoms that were felt to be due to PTSD (though later noting additional symptoms that presumably are due to the other diagnoses).  Moreover, while the examiner indicates that the occupational and social impairment attributable to PTSD can be distinguished from those attributable to nonservice-connected conditions, he fails to provide any actual distinction.  Thus, that examination report is also inadequate, but raises a medical question as to whether the Veteran's various psychiatric disabilities may in fact be distinguished from one another in terms of symptoms and impairment.  Furthermore, the April 2014 DBQ notes significantly more symptoms as a result of his psychiatric disabilities than the September 2012 VA examination (and assigns a significantly lower GAF score of 45, as compared to the September 2012 VA examiner's assigned GAF score of 58).  

In light of the fact that over a year of relevant treatment records are outstanding, almost four years have passed since the most recent VA examination, the lack of clarity regarding whether impairment due to service-connected PTSD may be distinguished from that attributable to nonservice-connected disabilities, and evidence indicating the Veteran's overall functioning has worsened since the most recent VA examination, the Board finds that a remand for a contemporaneous examination and medical clarification is needed.  As the matter of entitlement to a TDIU rating is inextricably intertwined with the claim being remanded, adjudication of that matter must be deferred at this time.

Accordingly, the case is REMANDED for the following:

1. Obtain all updated records of VA treatment the Veteran has received for a psychiatric disability, to include individual therapy sessions and group therapy sessions, specifically including all such records dated since December 2013.

2. Then, arrange for the Veteran to be examined by a licensed psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  Based on a review of the entire record and examination of the Veteran, the examiner should describe all findings and features of the Veteran's psychiatric disability in detail, to include notation of the presence or absence of symptoms contemplated under the General Rating Formula for Mental Disorders.  The examiner should note the frequency and severity of all symptoms identified, and opine as to the impact they have on the Veteran's occupational and social functioning.  

If multiple psychiatric diagnoses are found, the examiner must identify each psychiatric diagnosis and opine whether it is possible to distinguish the symptoms and occupational and social impairment attributable solely to service-connected PTSD from those attributable solely to nonservice-connected disabilities, or whether the symptoms and impairment are overlapping and intertwined.  If it is possible, the examiner should specifically identify all symptoms that are attributable solely to the Veteran's PTSD (and not also to other psychiatric diagnoses), distinguish any that may be attributable solely to other nonservice-connected psychiatric diagnoses.  The examiner should then also identify the proportion of overall occupational and social impairment that is attributable solely to PTSD, and distinguish it from the proportion attributable solely to other nonservice-connected disabilities.
Finally, the examiner must discuss the impact of the Veteran's PTSD on his ability to work, specifically noting the types of work, if any, he is precluded from doing and the types of work, if any, he remains capable of performing.

All opinions must include a complete rationale.
 
3. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

